  Case 3:19-cr-00804-AET Document 433 Filed 12/23/20 Page 1 of 2 PageID: 1190



PS 8
(12/04)

                         UNITED STATES DISTRICT COURT
                                       for the
                               District of New Jersey


U.S.A. vs. Brandon Watts                                                         Docket No. 19-804

                     Petition for Action on Conditions of Pretrial Release


        COMES NOW ADRIENNE K. SMITH PRETRIAL SERVICES OFFICER, presenting
an official report upon the conduct of defendant Brandon Watts, who was placed under pretrial
release supervision by the HONORABLE DOUGLAS E. ARPERT sitting in the Court at
Trenton, New Jersey, on September 26, 2019, under the following conditions:

1. $100,000 unsecured appearance bond
2. Report to Pretrial Services as directed
3. The defendant shall not attempt to influence, intimidate or injure any juror or judicial officer
4. Travel restricted to the District of New Jersey unless otherwise approved by Pretrial Services
5. Surrender all passports/ Do not obtain a new passport
6. Substance abuse testing/treatment
7. Mental health testing/treatment as directed by Pretrial Services
8. Maintain current residence or a residence approved by Pretrial Services
9. Maintain or actively seek employment and/or commence an education program
10. Have no contact with the following individuals: victims or witnesses
11. No contact with co-defendants unless in the presence of Counsel
12. Seek or maintain employment


On December 13, 2019 a violation memo was submitted to Your Honor to advise that the defendant
tested positive for marijuana and opiates. The defendant admitted to using marijuana and
oxycodone and advised he could discontinue usage on his own. No further action was taken at
this time.

On January 16, 2020 the defendant appeared before the Honorable Ann Thompson for an
arraignment on a superseding indictment. He was released on the same conditions of release
previously set. It should be noted the defendant was instructed to report for a drug test prior to the
hearing and failed to report to Pretrial Services as directed.

On March 13, 2020 a violation memo was submitted to Your Honor to advise that a noncompliance
meeting was held to address the defendant’s lack of reporting to Pretrial Services as directed, his
refusal to report a current home address to Pretrial Services and testing positive for marijuana.
This memo noted the defendant tested positive for marijuana and other substances a total of three
times while on supervision. At the conclusion of this meeting, the defendant submitted to a drug
 Case 3:19-cr-00804-AET Document 433 Filed 12/23/20 Page 2 of 2 PageID: 1191




test which yielded positive for marijuana. He initially denied smoking, but eventually admitted to
smoking marijuana on February 14, 2020.

On April 21, 2020 a bail review hearing was held before Your Honor to address the defendant’s
continued noncompliance. Bail was continued as previously set with the additional condition that
the defendant resolve all active warrants. The defendant was urged to comply with his reporting
instructions and conditions of release.

On July 1, 2020 the defendant appeared before Your Honor for a bail review hearing to address
his noncompliance on supervision. The defendant’s mother, Zina Watts was appointed as a
third-party custodian and the defendant was permitted to relocate to Texas to reside with his
mother. The defendant’s travel was extended to the District of Texas. The defendant was urged
to comply with his conditions of release.

       Respectfully presenting petition for action of Court and for cause as follows:

                              [SEE ATTACHED ADDENDUM]


PRAYING THAT THE COURT WILL ORDER a bail review hearing.

Ordered hearing scheduled for January 5, 2021 at 12:00pm via Zoom.

  ORDER OF COURT                                   I declare under penalty of perjury that the
                                                   foregoing is true and correct.
  Considered and ordered this _23rd day of
  _December, _2020_ and ordered filed and          Executed
  made a part of the records in the above case.    on       ___November 24, 2020_________

  ___s/DOUGLAS E. ARPERT ___
  Honorable Douglas E. Arpert                                                   _____________
  U.S. Magistrate Judge                            ADRIENNE K. SMITH
                                                   Senior U.S. Pretrial Services Officer
